 USDC IN/ND case 3:20-cv-00784-JD-MGG document 6 filed 02/02/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 GYLE DEL RIO,

               Plaintiff,

                      v.                              CAUSE NO. 3:20-CV-784-JD-MGG

 LAPORTE COUNTY SHERIFF’S DEPT.,
 et al.,

               Defendants.

                                  OPINION AND ORDER

       Gyle Del Rio, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks monetary

relief against a defendant who is immune from such relief. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state law.”

Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Del Rio alleges that, upon his arrival at the Laporte County Jail

in October 2019, he had a broken right hand, but Dr. Tchaptchet told him that X-rays

revealed no new fracture. During the seven months that followed, Del Rio complained
 USDC IN/ND case 3:20-cv-00784-JD-MGG document 6 filed 02/02/21 page 2 of 3


of pain to correctional staff and medical staff. On May 6, 2020, an outside physician

diagnosed him with a right hand fracture and told him that reconstructive surgery was

necessary due to the delay in treatment. Del Rio asserts a claim against the defendants

for this delay, but this is not the first time Del Rio has filed a lawsuit with these

allegations. In Del Rio v. LaPorte County Sheriff’s Dept., 3:20-cv-383 (N.D. Ind., filed May

11, 2020), the court dismissed substantially similar claims for failure to exhaust

administrative remedies. While this dismissal was without prejudice, the court has

already determined that his efforts prior to the date on which he filed that case were

inadequate to satisfy the exhaustion requirement. In the dismissal order for that case,

the court found that Del Rio did not complete the grievance process with respect to his

claims and that jail staff advising him to submit a medical request when he complained

about his injury did not render the grievance process unavailable.

       The complaint in this case strongly suggests that Del Rio has made no additional

efforts to complete the grievance process with respect to his claims, which would render

this case duplicative and frivolous. Specifically, he attests under penalty of perjury that

he filed a grievance regarding his claims and attached a copy of his response from the

final step of the grievance process, but the attached exhibits consist solely of medical

requests from October 2019 through May 2020 and a medical record from June 2020.

Consequently, to assess whether this case should be dismissed under 28 U.S.C. § 1915A,

the court will order Del Rio to explain his efforts to complete the grievance process with

respect to his claims since May 11, 2020.

       For these reasons, the court:


                                              2
 USDC IN/ND case 3:20-cv-00784-JD-MGG document 6 filed 02/02/21 page 3 of 3


      (1) GRANTS Gyle Del Rio until February 26, 2021, to explain his efforts to

complete the grievance process with respect to his claims since May 11, 2020; and

      (2) CAUTIONS Gyle Del Rio that, if he does not respond by that deadline, this

case will be dismissed without further notice.

      SO ORDERED on February 2, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
